SMITH, Judge.
This petition and attached exhibits demonstrate that petitioner inadvertently was denied an opportunity to request the circuit court to find him indigent for purposes of appeal and appoint the public defender to represent him on appeal with the result that no notice of appeal was timely filed. Petitioner is thus entitled to a belated appeal under the principles of Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967), cert. den., 391 U.S. 968, 88 S.Ct. 2040, 20 L.Ed.2d 882 (1968) and Baggett v. Wainwright, 229 So.2d 239 (Fla.1969). The petition is GRANTED. The circuit court of Alachua County will determine whether petitioner is indigent and, if so, will appoint counsel to represent petitioner on appeal to this court.
MILLS, Acting C. J., and ERVIN, J., concur.